Citation Nr: 0910666	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-10 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for bilateral tinnitus.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.  

2.  The Veteran has Level I hearing loss in the right ear and 
Level I hearing loss in the left ear, evaluated as non-
compensable.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for bilateral tinnitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.87, Diagnostic Code 6260 (2008); 

2.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 
4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected bilateral 
tinnitus and hearing loss are more disabling than currently 
evaluated.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  A request for an increased rating is to be reviewed 
in light of the entire relevant medical history.  See 
generally 38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).   

	1.  Tinnitus
 
The facts of this case are not in dispute.  The Veteran was 
diagnosed with bilateral tinnitus, which is recurrent.  
Service connection for this disability was established in a 
July 2005 rating decision.  The RO evaluated the Veteran's 
bilateral tinnitus as 10 percent disabling.  The Veteran 
contends that a separate evaluation is warranted for each ear 
since the medical evidence indicates that the Veteran's 
tinnitus is bilateral. 

The Veteran's current bilateral tinnitus is rated under 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Under DC 6260 a 
10 percent disability rating is the maximum rating available.  
Also, DC 6260 explicitly states it is permissible to assign 
only a single evaluation for recurrent tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
Note 2.   Thus, the Board concludes that the currently 
assigned 10 percent disability rating is the highest rating 
assignable under DC 6260.

The Board also finds that no higher schedular evaluation can 
be assigned pursuant to any other potentially applicable 
diagnostic code.  There is no evidence that the Veteran 
suffers from any other disease of the ear for which 
additional compensation could be awarded.  Because there is a 
specific diagnostic code to evaluate tinnitus, consideration 
of other diagnostic codes for evaluating the disability is 
not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the 
Board finds that the rating assigned is appropriate and there 
is no basis for higher schedular ratings.  

2.	Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently evaluated 
as non-compensable.  Impaired hearing will be considered a 
disability only after threshold requirements are met. See 38 
C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure 
tone threshold and speech discrimination percentage scores.  
38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
each of the 4 specified frequencies (1000, 2000, 3000 and 
4000 Hz) is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels 
or more at 2000 Hz.  

The Veteran was afforded a VA audiological examination in 
January 2005 which reported the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
25 dB
30 dB
65 dB
65 dB
Left 
Ear
30 dB
40 dB
65 dB
70 dB

Puretone Threshold Average
Right Ear
46 dB
Left Ear
51 dB

Speech Recognition
Right Ear
96%
Left Ear
96%

A second VA audiological examination in December 2006 
reported the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
25 dB
30 dB
65 dB
65 dB
Left 
Ear
25 dB
35 dB
70 dB
70 dB

Puretone Threshold Average
Right Ear
46 dB
Left Ear
50 dB

Speech Recognition
Right Ear
100%
Left Ear
94%

A third VA audiological examination in May 2008 reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
25 dB
35 dB
70 dB
70 dB
Left 
Ear
25 dB
35 dB
75 dB
75 dB

Puretone Threshold Average
Right Ear
50 dB
Left Ear
53 dB

Speech Recognition
Right Ear
96%
Left Ear
94%

Also of record are private audiological examination reports 
dated in April 1984, September 1988, and September 2005.  
However, this evidence is in a format that is incompatible 
for VA rating purposes.  Specifically, the reports included 
audiometric findings of puretone hearing threshold levels 
that are shown in graphic form instead of numeric form.  The 
Board is precluded from applying these graphic results to the 
criteria of 38 C.F.R. § 3.385 in order to determine the 
severity of any hearing loss disability.  See Kelly v. Brown, 
7 Vet. App. 471 (1995).

In the present case, the evidence does not show an 
exceptional level of impaired hearing in either January 2005, 
December 2006, or May 2008 such that 38 C.F.R. § 4.86 is not 
applicable to the Veteran's claim. 
 
Applying the results from the January 2005 VA audiological 
examination to Tables VI yields a Roman numeral value of I 
for the right ear and a Roman numeral value of I for the left 
ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to 
Table VII, the Board finds that the Veteran's hearing loss 
was correctly evaluated as zero percent disabling in the July 
2005 rating decision.  Id.  

Applying the results from the December 2006 VA audiological 
examination to Tables VI yields a Roman numeral value of I 
for the right ear and a Roman numeral value of I for the left 
ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to 
Table VII, the Board finds that the Veteran's hearing loss is 
still zero percent disabling.  Id.  

Applying the results from the May 2008 VA audiological 
examination to Tables VI yields a Roman numeral value of I 
for the right ear and a Roman numeral value of I for the left 
ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to 
Table VII, the Board finds that the Veteran's hearing loss is 
still zero percent disabling.  Id.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable initial 
disability rating for bilateral hearing loss. 38 C.F.R. § 
4.3.

In deciding the Veteran's claims, the Board has considered 
whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App. at 119.  The Board 
does not find evidence that the Veteran's service-connected 
disabilities should be increased for any other separate 
period based on the facts found during the whole appeal 
period.  


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of October 29, 2004, the date of his claim, 
and disability ratings were assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Subsequently, complete notice was sent 
in May 2008 and the claims were readjudicated in a July 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran 
audiological examinations, obtained medical opinions as to 
the etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board 
although he declined to do so.  

While the Veteran claims that he was treated for his 
bilateral tinnitus and hearing loss from September 2005 to 
the present by a Dr. R.F. and returned the appropriate 
authorization form so that VA may obtain these records, the 
Board notes that the RO requested these records in November 
2006 but received no response.  Thus VA is not required to 
provide any more assistance to the Veteran with regard to 
these private records.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for 
bilateral tinnitus is denied.

An initial compensable disability rating for bilateral 
hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


